                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

MANUEL JONES,                                  )
                                               )
                      Plaintiff,               )
                                               )
              v.                               )
                                               )    8:19CV288
JOHN CARTER, sued in their individual          )
and in their official capacities,              )
TIMOTHY CARMICHAEL, sued in                    )
their individual and in their official         )     ORDER
capacities, JEFFREY HOWARD, sued               )
in their individual and in their official      )
capacities, MICHAEL D. GOOCH, sued             )
in their individual and in their official      )
capacities, DENNIS R. KEEFE, sued in           )
their individual and in their official         )
capacities, ROBERT HAYES, sued in              )
their individual and in their official         )
capacities, COUNTY OF LANCASTER                )
COUNTY, NEBRASKA, sued in their                )
individual and in their official capacities,   )
CITY OF LINCOLN, sued in their                 )
individual and in their official capacities,   )
NEBRASKA POLICE DEPARTMENT,                    )
sued in their individual and in their          )
official capacities, SHERIFF OFFICER,          )
Unknown, sued in their individual and in       )
their official capacities, COUNTY OF           )
LANCASTER COUNTY SHERIFF                       )
DEPARTMENT, sued in their individual           )
and in their official capacities, CHIFE        )
OF POLICE DEPARTMENT, sued in                  )
their individual and in their official         )
capacities, and PUBLIC DEFENDER                )
OFFICE, sued in their individual and in        )
their official capacities,                     )
                                               )
                      Defendants.              )
                                               )
       Plaintiff, a non-prisoner, filed a Motion for Leave to Proceed in Forma Pauperis.
(Filing No. 2.) Upon review of Plaintiff’s Motion, the court finds that Plaintiff is financially
eligible to proceed in forma pauperis.

        IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is granted,
and the Complaint shall be filed without payment of fees. Plaintiff is advised that the next
step in his case will be for the court to conduct an initial review of his claims to determine
whether summary dismissal is appropriate under 28 U.S.C. § 1915(e)(2). The court will
conduct this initial review in its normal course of business.

       DATED this 2nd day of July, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge




                                               2
